Citation Nr: 0209902	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  93-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.  

2.  Entitlement to an effective date earlier than February 
21, 1992, for the assignment of a 100 percent schedular 
evaluation for service-connected paranoid schizophrenia with 
depressive neurosis and conversion reaction resulting from 
cervical spine injury.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
organic brain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to April 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  When this case was previously before the Board in 
November 1998, the issue of entitlement to a disability 
rating in excess of 70 percent for depressive neurosis was 
dismissed and the issue of whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for schizophrenic reaction and organic 
brain syndrome was remanded to the RO for additional 
development.  

In a written argument in lieu of VA Form 646 dated in July 
2002, the representative seemed to raise the issue of 
entitlement to degenerative disc disease of the cervical 
spine as a consequence of service-connected cervical spine 
injury.  The representative stated that if the glove type 
paresthesia that was now separately rated were a residual of 
degenerative disc disease at C4-5, C5-6 and C6-7, the 
disability should be rated under Diagnostic Code 5293 and an 
evaluation in excess of 10 percent should be assigned.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for action deemed appropriate.  


REMAND

Following the November 1998 remand, the RO undertook 
extensive development of the claim.  This culminated in a 
rating decision of March 2000 that found the veteran 
competent from December 12, 1998, and that granted service 
connection for paranoid schizophrenia.  The RO also 
reclassified the service-connected psychiatric disorder as 
schizophrenia, paranoid type, with depressive neurosis and 
conversion reaction manifested by glove type hypesthesia and 
complaints of poor circulation resulting from cervical spine 
injury, and rated the disability 100 percent disabling under 
diagnostic codes 9203 and 9424, effective from February 21, 
1992.  The effective date assigned was the date the RO 
established as the date of receipt of a reopened claim.  

The veteran thereafter disagreed with the effective date 
established and also claimed entitlement to special monthly 
compensation at the aid and attendance or housebound rate.  
In correspondence received on May 24, 2000, the veteran 
stated that he was applying only for special monthly 
compensation at the aid and attendance rate and not at the 
housebound rate.  The issue has been reclassified on the 
title page of this remand to reflect his withdrawal of that 
aspect of his claim.  The veteran thereafter perfected his 
appeal of the special monthly compensation and earlier 
effective date claims.  In a rating decision dated in June 
2001, the RO continued to deny service connection for organic 
brain syndrome.  However, the RO at that time granted a 
separate 10 percent rating for glove type hypesthesia and 
complaints of poor circulation resulting from cervical spine 
injury under diagnostic codes 5010 and 5090, effective from 
February 21, 1992.  The psychiatric disability was 
reclassified as schizophrenia, paranoid type, with depressive 
neurosis and conversion reaction resulting from cervical 
spine injury.  

In June 1980, the Board denied service connection for 
residuals of a head injury, including brain damage and 
schizophrenia.  In September 1988, the Board denied service 
connection for schizophrenic reaction and organic brain 
syndrome.  The Board has classified the issue as whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for organic brain syndrome 
because the issue of new and material evidence must be 
addressed in the first instance by the Board.  This is 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  See also Jackson v. 
Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear 
that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

In June 2002, the veteran requested that he be accorded a 
hearing at the RO before a member of the Board (Travel Board 
hearing).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The veteran should be scheduled for a 
hearing before a member of the Board at the 
RO (Travel Board hearing).  If the requested 
hearing is held, the case should be 
processed in accordance with the usual 
procedures following such hearings.  

The purpose of this REMAND is to afford the veteran a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The veteran need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  However, he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 



Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



